Exhibit 99.1 44th Floor 1 First Canadian Place Toronto CanadaM5X1B1 Tel4168630900 Fax4168630871 www.dwpv.com August 15, 2007 Lisa Marchese Dir 367 7899 lmarchese@dwpv.com BY SEDAR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Ontario Securities Commission Authorité des marchés financiers – Québec Nova Scotia Securities Commission New Brunswick Securities Commission Registrar of Securities – Prince Edward Island Securities Commission of Newfoundland & Labrador Registrar of Securities, Northwest Territories Registrar of Securities, Nunavut Registrar of Securities, Yukon Territory Hollinger Inc. SEDAR Project No. 1142198 We are today re-filing on behalf of Hollinger Inc. the unaudited interim financial statements for the period ended June 30, 2007.The Consolidated Statements of Deficit inadvertently included additional columns relating to the three months ended March 31, 2007 and 2006 in the version filed on August 14, 2007.No other changes have been made to these statements. Yours very truly, Davies Ward Phillips & Vineberg llp (signed) Lisa Marchese Per: Lisa Marchese Law Clerk cc J. Reid
